Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated December 12, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a special grant to replace furniture destroyed in a fire. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State commissioner’s determination is supported by substantial evidence. Mollen, P. J., Titone, Margett and Weinstein, JJ., concur.